     Case 1:20-cv-00230-ECM-SRW Document 37 Filed 10/26/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JULIANNA BARNES, et al.,                       )
                                               )
             Plaintiffs,                       )
                                               )
      v.                                       ) CIVIL ACT. NO. 1:20-cv-00230-ECM
                                               )
VANESSA WOODARD,                               )
                                               )
             Defendant.                        )

                           MEMORANDUM ORDER and OPINION

       Plaintiffs Julianna Barnes, Alexandra Coleman, and Elise Whistler (collectively

“Plaintiffs”) bring this private action against Defendant Vanessa Woodard pursuant to the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. The Defendant was the

manager of a now closed restaurant, The Barrel Room, where the Plaintiffs worked as

servers for three years prior to the filing of their complaint on April 2, 2020. (Doc. 1). The

Plaintiffs allege that the Defendant acted as their employer at The Barrel Room and

operated an invalid tip pooling arrangement for at least three years, failing to pay the

Plaintiffs a lawful minimum wage in violation of the FLSA. (Doc. 35 at 5–6). They allege

that they were paid the same rate for tipped and untipped work, that tips were spread out

among all employees, and that they were paid at or around a rate of $2.15 per hour when

they were not serving in the dining room. (Id. at 4–5). They claim that the Defendant knew,

or should have known, of the requirements of the FLSA and instead showed reckless

disregard for its requirements. (Id. at 5). The Plaintiffs request compensatory damages,


                                              1
     Case 1:20-cv-00230-ECM-SRW Document 37 Filed 10/26/20 Page 2 of 4




liquidated damages, attorney’s fees, and court costs. (Id. at 6). The Parties have reached a

resolution, and pending before the Court is the Parties’ joint motion to approve settlement

and dismiss the case with prejudice. (Doc. 29). The Court reviewed the Parties’ settlement

agreement in camera, and, for the following reasons, the Court will approve the settlement

agreement.

       Congress enacted the FLSA to protect workers from substandard wages and

oppressive working hours. Lynn’s Food Stores v. United States Dep’t of Labor, 679 F.2d

1350, 1352 (11th Cir. 1982). To protect employees with unequal bargaining powers, the

FLSA’s provisions are mandatory and not subject to negotiation. Id. Employees may settle

or compromise on their back wage claims in two ways: (1) the Secretary of Labor may

supervise the payment of unpaid wages to employees, and (2) employees may sue their

employers for back wages under the FLSA. Id. at 1353. “When employees . . . present to

the district court a proposed settlement, the district court may enter a stipulated judgment

after scrutinizing the settlement for fairness.” Id. A settlement is fair when it is a

“reasonable compromise,” or a “fair and reasonable resolution of a bona fide dispute over

FLSA provisions.” Id. at 1354–55.

       This case presents a bona fide dispute over FLSA provisions, including the question

of liability, the amount of back pay at the applicable minimum wage, and other damages.

After hearing from the Parties at a status conference on October 5, 2020, reviewing the

proposed settlement agreement and general release, and considering the appropriate

compensation for the Plaintiffs, the Court finds that the settlement agreement is a fair and

reasonable resolution of the bona fide dispute.
                                             2
     Case 1:20-cv-00230-ECM-SRW Document 37 Filed 10/26/20 Page 3 of 4




       The settlement agreement includes a confidentiality provision between the Parties.

(See doc. 29 at 2). Upon agreement of the Parties, the Defendant submitted the settlement

agreement for in camera review. Although most settlements are private contracts, a court

approved settlement becomes a part of the judicial record. Stalnaker v. Novar Corp., 293

F.Supp.2d 1260, 1263 (N.D. Ala. 2003). “There is a common-law presumption that

judicial records are public documents . . . And the presumption is surely most strong when

the ‘right’ at issue is of a ‘private-public character,’ as the Supreme Court has described

employee rights under the FLSA.” Id. at 1263–64 (quoting Brooklyn Savings Bank v.

O’Neil, 324 U.S. 697, 708 (1945)).

       Furthermore, before sealing a document, the district court must identify and
       articulate “an overriding interest based on findings that [a seal] is essential to
       preserve higher values and is narrowly tailored to serve that interest. The
       interest is to be articulated along with findings specific enough that a
       reviewing court can determine whether the [sealing] order was properly
       entered.”

Dees v. Hydradry, Inc., 705 F.Supp.2d 1227, 1244–46 (M.D. Fla. 2010) (quoting Press-

Enterprise Co. v. Superior Court of California, 464 U.S. 501, 510 (1984)). Thus, because

the statute was enacted to protect employees, courts typically allow FLSA settlements to

be filed under seal in “extraordinary circumstances,” Beard v. Dolgencorp, LLC, 2013 WL

12253571, at *3 (N.D. Ala. Mar. 29, 2013), such as when the settlement agreement includes

trade secrets or the identity of informants, invades the privacy of children, or furthers

scandalous or libelous purposes. Stalnaker, 263 F.Supp.2d at 1264. “Absent an ‘overriding

interest’ in the preservation of some ‘higher value,’ the court should not abide the parties'

request for a seal.” Dees, 705 F.Supp.2d at 1246.


                                               3
     Case 1:20-cv-00230-ECM-SRW Document 37 Filed 10/26/20 Page 4 of 4




       Notwithstanding the general presumption against confidentiality, the Court finds

that the Parties advanced sufficient justifications for the confidentiality provision. Under

the narrow and specific facts of this case, including, but not limited to, the bargained for

provisions in the agreement, the dispute regarding liability, the terms of the settlement, and

the mutual desire of the Parties, the Court concludes that the confidentiality provision does

not thwart Congress’s intent or frustrate the purpose or implementation of the FLSA.

Therefore, the Court will approve the settlement and allow the settlement agreement to be

filed in the record under seal.

                                      CONCLUSION

       For the reasons as stated, and for good cause, it is ORDERED as follows:

       (1) The Parties’ joint motion to approve settlement and dismiss the case with

          prejudice (doc. 29) is GRANTED, and

       (2) The Parties are DIRECTED to file their settlement agreement under seal by

          October 30, 2020.

       A separate final judgment will be entered upon the filing of the Parties’ settlement

agreement under seal.

       DONE this 26th day of October, 2020.


                                                 /s/ Emily C. Marks
                                           EMILY C. MARKS
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              4
